 



Exhibit 10.1

     
Stock Option Award Agreement
  Equity LifeStyle Properties, Inc.
 
  FEIN: 36-3857684
 
  Two North Riverside Plaza
 
  Suite 800
 
  Chicago, Illinois 60606

 

         
Grantee’s Name
  Plan:   1992 Stock Option and Stock
Grantee’s Address
      Award Plan, as amended and restated     Grantee’s ID: ________________

 

1.   Effective ___, you have been granted Options to purchase ___Shares of
Equity LifeStyle Properties, Inc. (the “Company”) at $___ per Share.   2.   The
total option price of the Options granted is $___.   3.   The Options will
become fully vested, and will expire, on the respective dates shown below.

              # of Options   Vest Type   Full Vesting   Expiration
<Insert #>
  On Vesting Date   <insert date>   <insert date>
<Insert #>
  On Vesting Date   <insert date>   <insert date>
<Insert #>
  On Vesting Date   <insert date>   <insert date>

4. (a)   This Agreement is subject in all respects to the Plan (as defined
below). The Plan is incorporated herein by reference as though set forth in
full; unless the context requires otherwise, capitalized terms not defined
herein shall have the respective meanings given to such terms in the Plan.    
(b)   The authority to manage and control the operation and administration of
this Agreement and interpret the provisions of this Agreement shall be vested in
the Committee. Any interpretation of this Agreement by the Committee and any
decision made by the Committee hereunder is final and binding on all persons.  
  (c)   This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 



--------------------------------------------------------------------------------



 



  (d)   Grantee agrees that, at the request of the Committee, Grantee shall
represent to the Company in writing that the Shares being acquired are acquired
for investment only and not with a view to distribution and that such Shares
will be disposed of only if registered for sale under the Securities Act of 1933
or if there is an available exemption for such disposition. Grantee expressly
understands and agrees that, in the event of such a request, the making of such
representation shall be a condition precedent to receipt of Shares upon exercise
of the Options.     (e)   This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

By your signature and the Company’s signature below, you and the Company agree
that these Options are granted under and governed by the terms and conditions of
the Company’s 1992 Stock Option and Stock Award Plan (as amended and restated)
(the “Plan”).

              Equity LifeStyle Properties, Inc.        
 
           
 
           
By:
           
 
           
 
  Name:
Title:   Date    
 
           
 
                     
 
  Grantee   Date    

 